Citation Nr: 1311749	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected fibromyalgia. 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from September 1989 to August 1992. 

By way of history, as discussed previously in the December 2011 remand, the Board of Veterans' Appeals (Board) noted that by a May 2003 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), service connection was granted for chronic fatigue syndrome, and a 40 percent disability rating was assigned, effective March 1, 2002.  By a June 2006 rating decision, the RO reduced the disability rating assigned for chronic fatigue syndrome from 40 percent to 0 percent, effective September 1, 2006.  Received from the Veteran in April 2007, was a claim for an increased rating for his service-connected chronic fatigue syndrome.  In a statement submitted in August 2008, the Veteran requested that his compensation examination for "fibromyalgia" be rescheduled.  Thereafter, by a February 2009 rating decision, the RO granted a 20 percent disability rating for fibromyalgia (previously diagnosed and evaluated as chronic fatigue syndrome with depression), effective April 27, 2007.  Received from the Veteran in April 2009 was a statement in which he requested "reconsideration" of the 20 percent disability rating for fibromyalgia "due to worsening conditions."  This statement, although characterized as a request for reconsideration, appeared to contain all the elements required of a Notice of Disagreement, and the matter came before the Board from the February 2009 rating decision of which, as noted above, granted an increased, 20 percent, disability rating for service-connected fibromyalgia.

In December 2011, the Board remanded this case for additional development, specifically, a Board hearing.  At that time, the Veteran was represented by the Veterans of Foreign Wars of the United States.  However, of record is a May 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the agent specified on the title page herein.  The Veteran was scheduled to appear before the Board at the RO on June 11, 2012.  However, in a June 7, 2012, letter, the Veteran's agent withdrew his request for a Board hearing.  See 38 C.F.R.               § 20.703 (2012). 

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Considering the Veteran's physical claims file, his most recent VA treatment records are dated in April 2009.  Review of Virtual VA reveals additional VA treatment records dated from January 2010 to October 2012.  However, the Virtual VA records total 15 pages and include a title or notation indicating that such are related to psychiatric complaints.  While the records do include complaints of musculoskeletal pain and comments as to the Veteran's fibromyalgia, it is not clear to the Board if the 15 pages of VA treatment records in Virtual VA represent the Veteran's complete updated VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran underwent VA examination to determine the severity of his fibromyalgia in October 2008, almost five years ago.  Significantly, his VA treatment records dated in November 2010 indicate that his fibromyalgia had worsened such that an increase in his prescription medication was required.  When, as here, the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the U. S. Court of Appeals for Veterans Claims (Court) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his complete VA treatment records maintained by the VA Medical Center (VAMC) in Fargo, North Dakota, dated from April 2009 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected fibromyalgia.  The examiner should note all relevant pathology, and all indicated tests should be conducted.  The examiner should also indicate the effect the Veteran's fibromyalgia has on his ability to obtain and maintain gainful employment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his agent with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


